SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

397
CAF 15-00371
PRESENT: CENTRA, J.P., PERADOTTO, CARNI, CURRAN, AND TROUTMAN, JJ.


IN THE MATTER OF ROBERT BLASZAK,
PETITIONER-RESPONDENT,

                      V                                          ORDER

MELISSA BLASZAK, RESPONDENT-RESPONDENT.
---------------------------------------
DAVID H. FRECH, ESQ., ATTORNEY FOR THE
CHILDREN, APPELLANT.


DAVID H. FRECH, ATTORNEY FOR THE CHILDREN, BUFFALO, APPELLANT PRO SE.

ELIZABETH CIAMBRONE, BUFFALO, FOR PETITIONER-RESPONDENT.

REBECCA J. TALMUD, WILLIAMSVILLE, FOR RESPONDENT-RESPONDENT.


     Appeal from an order of the Family Court, Erie County (Kevin M.
Carter, J.), entered November 10, 2014 in a proceeding pursuant to
Family Court Act article 6. The order, among other things, set forth
a schedule with respect to the parties’ access to the subject
children.

     Now, upon reading and filing the stipulation of discontinuance
signed by the attorneys for the parties on April 11, 2016,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered:    April 29, 2016                      Frances E. Cafarell
                                                Clerk of the Court